Case 1:19-cv-06918-RA Document 12 Filed 09/04/19 Page 1 of 2
Case 1:19-cv-06918-RA Documenti1 Filed 09/03/19 Page 1 of 2

STEVEN W, GOLD
Steven G. Minrz*
ALAN Karz

Jerrrey D, POLLACK*
ELuot G. SAGOR

Tra Les SorKiN

STEVEN A. SAMIDE
Scott A. KLEIN
TERENCE W. McCormick.
Ropert B. LACHBNAUER
Rocer L. STavis
CHARLES A. Ross**
Kavin W. Goering
Kevin M. BROWN
ALEXANDER H, GARDNER

Mintz & Goip LLP

ATTORNEYS AT LAW

600 Tump AVENUE
245TH FLOOR.

New York, New York 10016

 

TBLEPHONE (212) 696-4848
FACSIMILE (212) 696-1231

www.mintzandgold.com

 

 

 

 

SENIOR COUNSEL
Jack A, Horn

Noreen E, COSGROVE
MarTHew S. SEMINARA
Timorry J. Quit, Jr.
Junia B. MILNE

OF COUNSEL

HONORABLE VITO J. TrroNe (dee,)
(NY State Court of Appeals 1985-1998}

Harvey J. Horowitz (@ec.,)

Honorable HowARD MILLER
(NY Appellate Diy, 1999-2020 [ret.})

Amit SonbHi*

USDC-SDNY

‘DOCUMENT

HeatH Loring
Perer GUIRGUIS
Tovotuy H. WoLr**

  

Eric M. KuTNER
NEAL M. GOLDMAN

 

 

Anprew R, GoTresMAN ELECTRONIC ALLY FILED ANDREW P. NAPOLITANO"

Rye W. Lawban DOC Ht = * ADMITTED TO PRACTICE ONLY BEFORE ALL
MARIA EVA GARCIA* DATE FILED: : Courts IN New JersBy AND ALL FEDERAL COURTS
GABRIEL ALTMAN In New York Ciry

 

 

 

 

ABBYE I, LAWRENCE
- ANDREW E, STECKLER
CECE M. CoLe

*ALso ADMITTED IN New JERSEY
** ALSO ADMITTED IN FLORIDA

September 3, 2019

By Letter Motion Via ECF
Hon. Ronnie Abrams
United States District Judge
United States Courthouse
40 Foley Square

New York, NY 10007

MENG

 

Korman v. Fox News Network, LLC
No. 1:19-cv-06918-RA

Dear Judge Abrams:

This firm represents Fox News Network, LLC (“Fox News”), which is the
Defendant in the above-captioned action. We write on consent pursuant to Rule I.D of
Your Honor’s Individual Practices to request approval of an adjournment of the initial
conference, which is currently scheduled for October 11, 2019, at 2:15 p.m.

 

 
Case 1:19-cv-06918-RA Document 12 Filed 09/04/19 Page 2 of 2
Case 1:19-cv-06918-RA Documenti11 Filed 09/03/19 Page 2 of 2

Mintz & GoLp LLP

ATTORNEYS AT LAW

Hon. Ronnie Abrams
September 4, 2019
Page Two

The request is made due to a conflict in my schedule. We have conferred with
counsel for the Plaintiff, Richard Liebowitz, Esq., and Mr. Liebowitz consents to this
extension. Both parties could be available on the morning of either Friday, November 8th
or Friday, November 22nd.

Fox News has not previously sought or obtained an extension of any scheduled
appearances and granting the request will not affect any scheduled dates in the litigation.

Accordingly, to the extent that either date is convenient for the Court, we
respectfully request that Your Honor approve an adjournment of the initial conference to
either the morning of November 8th or the morning of November 22nd.

Respectfully submitted,

 

Ce: Richard Liebowitz, Esq.

 

Application granted. The initial pretrial conference is adjourned until
November 8, 2019 at 10:45 a.m. A joint status letter and proposed
case management plan are due one wye pylor to the conference.

SO ORDERED.
| hie

Hon. Ronnie Abrams
9/4/2019

 

 

 

 

 
